Citation Nr: 1414499	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-41 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right knee sprain with degenerative joint disease.  

2.  Entitlement to an increased disability rating in excess of 10 percent for left knee sprain with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1989 to January 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2014 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

In April 2013, the Veteran's representative submitted correspondence requesting "reconsideration" of a February 2013 rating decision denying service connection for bilateral hip and back disabilities.  This appears be a request for a new claim.  The issue of entitlement to service connection for bilateral hip and back disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if necessary.  





FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected right knee disability was manifested by flexion to no worse than 85 degrees with pain beginning at 80 degrees; extension to no worse than 6 degrees; no flare-ups of pain; complaints of pain, popping, and feelings of instability when going up and down stairs; predominantly no laxity on ligament testing; and MRI findings of arthritis.

2.  Throughout the rating period on appeal, the Veteran's service-connected left knee disability was manifested by flexion to no worse than 110 degrees with pain beginning at 105 degrees; extension to no worse than 2 degrees; no flare-ups of pain; complaints of pain, popping, and feelings of instability when going up and down stairs; predominantly no laxity on ligament testing; and MRI findings of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for right knee arthritis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for right knee instability were met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for an increased disability rating in excess of 10 percent for left knee arthritis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for left knee instability were met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The United States Court of Claims for Veterans' Appeals (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection was granted for the right and left knee disabilities in a January 2003 rating decision.  Initial 10 percent disability ratings were assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 for the right knee and 5261 for the left knee, effective from June 25, 2002, the date the Veteran's claim for service connection was received.  

In December 2008, the Veteran filed a claim for an increased rating.  The RO denied the claim in the April 2009 rating decision that is the subject of this appeal.  The April 2009 rating decision also changed the diagnostic code under which the left knee was rated to Diagnostic Code 5260.  The Veteran contends that his symptoms - which include swelling, popping, limited mobility, cysts, possible meniscal tear, and daily locking/buckling - warrant a disability rating higher than 10 percent.   

The Diagnostic Codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Board will begin by reviewing the evidence most pertinent to the rating period on appeal.  VA treatment notes from December 2008 indicate that the Veteran was referred to physical therapy for a functional capacity evaluation and to have paperwork completed for workers' compensation purposes with regard to his knees.  He stated that he was on his feet all day and had to climb stairs at work, and that he experienced intermittent episodes of instability occurring 3 to 4 times per week.  Most of the instability occurred with stair climbing, and he stated he had not fallen, but had pain and weakness.  He reported constant crepitus in the knees.  He rated his current pain at a level of 3 or 4 out of 10 in severity, but stated that the pain would increase with prolonged standing.  

On physical examination in December 2008, there was full range of motion of both knees, with the exception of extension of the right knee which was limited by 5 degrees.  Motor strength was 5 out of 5.  The Veteran ambulated without any assistive devices.  He performed deep knee bends, stair climbing, lateral step ups, squats, and treadmill walking, with increased crepitus with slight pain with lateral step ups.  He was also limited in tolerance to deep knee bends.  The VA clinician noted no instability on examination, and further noted that the Veteran was limited more with weight bearing activities, perhaps due to cysts found in the knee joints.  

The Veteran was afforded a VA examination in March 2009.  He reported stiffness and occasional swelling in both knees, stating that the right knee was more symptomatic than the left.  He stated that his daily activities were not impaired; he was able to dress, undress, and drive without assistance or problems.  He could stand for 60 minutes, walk for at least 60 minutes, and sit for more than 60 minutes.  He climbed stairs on a daily basis, and could climb up to 6 flights at a time as necessary.  He stated that he missed 5 days of work over the last year, most of which were due to medical appointments.  Gait was normal, but the Veteran said he used a brace on his right knee 2 or 3 times per week.  He denied any flare-ups of pain.  

On physical examination in March 2009, there was no heat, redness, or swelling.  The medial and lateral collateral ligaments were intact with no laxity.  Anterior and posterior drawer tests were negative.  Range of motion of the right knee was from 0 to 125 degrees, and range of motion of the left knee was from 0 to 130 degrees.  There was crepitus in both knees on both passive and active motion.  The Veteran was able to do 3 repetitions of deep knee bends with discomfort noted at 125 degrees.  There was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  Current x-ray studies were unremarkable.  MRI studies from November 2007 showed bilateral mild osteoarthritis and possible intraosseous cysts in the left knee.  The VA examiner assessed degenerative joint disease of the knees with episodes of pain and stiffness occurring typically after a work day.  

In August 2009, the Veteran sought treatment with a private osteopathic physician, reporting pain with weightbearing and stair walking.  He rated the pain at a level of 7 out of 10 in severity.  He also reported swelling, pain with twisting motions, occasional locking and buckling or giving way, feeling of instability, and pain with sitting.  On physical examination, coordination was noted with movement.  The left and right knees were noted to be grossly normal.  The Veteran was wearing a brace on the right knee.  Palpation demonstrated patellofemoral crepitus.  There was grinding to compression of the patella in the femoral groove.  There was tenderness to medial and lateral joint lines consistent with positive McMurray testing.  Range of motion was normal, as was stability.  Collateral and cruciate ligaments were intact, and Lachman and drawer testing were negative.  Strength was 4 out of 5.  X-ray studies from that month were reviewed, and the physician noted no advanced osteoarthritic change, mild spurring at the medial tibial margins, and some patellofemoral spurring.  The physician assessed left and right knee arthritis, rule out meniscal tearing.  He ordered an MRI study to assess whether there was meniscal involvement.  

The Veteran returned to the osteopathic physician later that month (August 2009), at which time the physician noted that a recent MRI study was consistent with degenerative change to the lateral facet of the patella with joint effusion of the left knee, and mild osteoarthritis to the lateral facet of the patella of the right knee.  The Veteran reported continued popping with knee bending.  He rated his pain, which was localized to the front of the knees, at a level of 6 out of 10 on the left and 8 out of 10 in severity on the right.  Gait was without assistive devices.  Coordination was noted with movement.  Palpation demonstrated patellofemoral crepitus.  There was increased pain to compression of the patella in the femoral groove.  Range of motion was from 0 to 125 degrees.  Stability was grossly normal, and Lachman's and drawer testing were normal.  

VA treatment notes from September 2009 indicate significant crepitus mainly on the left side with flexion/extension and Lachman's maneuver.  The VA clinician assessed bilateral knee pain due to chondromalacia and menisci degeneration.  

An October 2009 MRI study of the knees showed intact ligaments, tendons, and menisci, moderate to marked lateral compartment patellofemoral chondromalacia, mild to moderate femorotibial chondromalacia, and spurring at the patella/trochlear and lateral femorotibial joint margins.  On the left side, there was also small joint effusion, and it was noted that the focal fluid collection in the posterior femorotibial joint noted on the prior examination of November 2007 had resolved.      

In January 2010, the Veteran reported that he had received a series of injections to both knees with no improvement.  Physical examination revealed crepitus with flexion and extension, worse on the medial joint of the right knee and even worse on the lateral joint of the left knee.  There was a positive sag sign on the left, indicating posterior cruciate ligament laxity.  Drawer signs were negative.  Lachman's was positive on both sides, to a lesser degree on the left, and most intense at the lateral joint line with foot inversion on the right.  The VA clinician recommended additional Hyalgan injections, and possible arthroscopic surgery if there was no improvement.  

The Veteran was afforded another VA examination in August 2010.  He stated that he had missed a total of 7 days of work during the last year due to knee pain.  He stated he wore a brace on the left knee 75 percent of the time, but did not wear a brace on the right knee.  He could sit for 20 minutes, stand for 20 minutes, and walk for 35 minutes.  He avoided kneeling and squatting due to increased knee pain, and avoided lower extremity weightbearing activities.  The Veteran reported constant left knee pain at a level of 8 out of 10 in severity, and constant right knee pain at a level of 7 out of 10 in severity.  He reported intermittent swelling.  He denied locking of the knee, but experienced frequent popping.  He also stated that, when going up and down stairs, the knees felt unstable, but they had not given out or buckled.  Other than going up or down stairs, he denied any other perceived instability.  He stated that his knee conditions did not affect activities of daily living.  He stated that he limped, favoring the left side, and denied flare-ups.  

On physical examination in August 2010, the Veteran walked with an antalgic gait, with a limp that favored the left leg.  He was wearing a left knee brace.  He was able to walk on his heels and toes, although he reported increased knee pain with heel walking.  He was not able to perform a full squat, but was able to tolerate nor more than 50 percent of a normal squat due to increased knee pain.  He required a step stool to get onto the examination table.  There was no swelling of the knees.  There was tenderness to palpation along the medial and lateral borders of the patella, and the Veteran reported pain with passive patellar medial and lateral motions and with patellar compression bilaterally.  There was no instability of either knee, and Lachman and McMurray tests were negative bilaterally.  Flexion of the left knee was to 85 degrees, with pain beginning at 80 degrees.  Flexion of the right knee was to 110 degrees, with pain beginning at 105 degrees.  Extension was full and pain free on both sides.  There was no change in active or passive range of motion during repeat testing times 3 against resistance, and no additional losses of range of motion were observed due to painful motion, weakness, impaired endurance, incoordination, or instability.  Strength was 5 out of 5, and was symmetric for knee flexion and extension, although he reported increased bilateral knee pain with resisted knee extension.  

In February 2011, the Veteran reported that he thought that physical therapy had not helped his knees very much, but the left knee brace did provide some relief.  The VA clinician noted that he was unable to perform a complete knee examination to check range of motion and abnormalities, but that the MRI and x-ray studies did not show a lot of problems, providing some evidence against this claim.  

In October 2011, the Veteran sought treatment with a private neurologist for various problems, including his knee pain, sleep disorder, and sensory problems in his hands and feet.  The doctor performed range of motion testing.  Flexion of the right knee was to 112 degrees, and extension to 6 degrees.  Left knee flexion was to 118 degrees, and extension to 2 degrees.  There was palpable and constant crepitus bilaterally.  

A July 2012 VA physical therapy note indicates right knee flexion to 90 degrees in supine position, and left knee flexion to 110 degrees.  

In January 2013, the Veteran's right knee buckled when he stepped onto a concrete bed at work, and he fell and had pain and swelling in the right knee.  Initially, he was diagnosed with a severe sprain of the right knee secondary to an accidental fall.  On further examination, it was noted that he had limited flexion and a painful and weak quadriceps muscle.  An MRI study of the right knee revealed a full-thickness tear of the quadriceps tendon with tendinopathy, marked subcutaneous soft tissue edema and fluid around the torn tendon, a large patellofemoral joint effusion with degenerative changes of the patellofemoral joint, focal osteochondritis involving the posterior lateral aspect of the weightbearing surface of the medial tibial plateau, and a small radial tear involving the inner tip of the body of the lateral meniscus.

The Veteran was afforded another VA examination in February 2013.  He stated he had missed 12 days of work in the last year due to viruses and knee and back pain.  He denied flare-ups of knee pain.  Flexion of the right knee was measured to 90 degrees, with pain beginning at 90 degrees.  Extension of the right knee was measured to 5 degrees, with pain beginning at 30 degrees.  Left knee flexion was measured to 115 degrees, with pain beginning at 110 degrees.  Left knee extension was measured to 10 degrees, with pain beginning at 20 degrees.  However, with regard to range of motion measurements, the VA examiner opined that the goniometric measures were out of proportion or less than expected given the observed level of functioning of the Veteran.  The examiner noted that the Veteran was observed to flex his knees to at least 120 degrees while crossing his legs underneath his chair without any reports of pain during the history portion of the examination, and to extend his knees to 0 degrees while standing.  Thus, the VA examiner opined that flexion to at least 120 degrees and extension to 0 degrees bilaterally was a more accurate measure of range of motion than the measurements taken with the goniometer, providing more evidence against this claim. 

At the February 2013 VA examination, after three repetitions of range of motion, flexion was measured to 100 degrees, and extension was measured to 5 degrees on the right.  Left knee flexion was measured to 120 degrees, and extension was measured to 5 degrees.  The VA examiner opined that the Veteran did not have any additional limitation of range of motion in the knees following repetition, and that functional loss of the knee included less movement than normal and pain on movement, providing more evidence against these claims. 

There was tenderness to palpation of the right knee.  Muscle strength was 5 out of 5 bilaterally in flexion and extension.  No instability was found on examination; Lachman's and drawer tests were negative.  There were no abnormalities of the meniscus.  The examiner noted that the Veteran was wearing a right knee brace.  The VA examiner further opined that the Veteran would be limited in vocational activities involving squatting, kneeling, and crawling.  

The Veteran underwent a right open quadriceps tendon repair in March 2013.  Notably, the surgical report does not indicate that the Veteran's right knee buckled during the January 2013 injury, but, rather, that the Veteran was standing when he felt a "pop" in his quadriceps and was unable to fully extend his knee after that occurred.  

On the question of whether the Veteran is entitled to higher disability ratings for his bilateral knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.

As noted above, the knee disabilities are rated at 10 percent under Diagnostic Code 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against increased ratings under Diagnostic Code 5260 for the bilateral knee disability, including the pain the Veteran has reported.

In this case, as noted above, the evidence shows that the Veteran had flexion to no worse than 80 degrees on the right and 105 degrees on the left throughout the rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  See VAOPGCPREC 9-98.  Thus, even taking the Veteran's pain into account, as the criteria for even a noncompensable disability rating under Diagnostic Code 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 10 percent under Diagnostic Code 5260 for the bilateral knee disability for any period, as the currently assigned 10 percent disability ratings account for the Veteran's painful motion.  38 C.F.R. § 4.71a.  

The Board has considered whether any other diagnostic code would allow for higher disability ratings for the Veteran's bilateral knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  Id.

In this case, the evidence shows that the Veteran had extension to no worse than 6 degrees on the right and 2 degrees on the left throughout the rating period on appeal, even with pain and after repetition.  In this regard, the Board notes that greater loss of extension was recorded at the February 2013 VA examination (5 degrees of extension with pain beginning at 30 degrees on the right and 10 degrees of extension with pain beginning at 20 degrees on the left), but the VA examiner found those measurements to be unreliable, and instead estimated extension to zero degrees (unlimited) bilaterally.  The Board finds the VA examiner's findings and opinion to be reliable and more probative than the Veteran's subjective complaints of inability to extend the knee beyond 5 and 10 degrees on the right and left, respectively, at the 2013 VA examination, especially in light of the rest of the measurements recorded throughout the rating period, which indicate mostly unlimited, pain free extension of both knees.  

Moreover, the Board notes that, after repetition of range of motion testing, goniometric flexion measurements were greater than those measured prior to repetition, further indicating that the Veteran's initial efforts on range of motion testing were not reliable and probative evidence against his claim.  

In any case, as the criteria for only noncompensable disability rating under Diagnostic Code 5261 (limitation of extension to 5 degrees) have been met or more nearly approximated during the rating period on appeal, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 10 percent under Diagnostic Code 5261 for the bilateral knee disability for any period.  38 C.F.R. § 4.71a.

Next, Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.    

Here, X-ray studies have consistently shown arthritis.  However, the Board still finds that the weight of the evidence demonstrates that the criteria for an increased rating under Diagnostic Code 5003 have not been met.  The flexion and extension measurements of the knees do not meet the minimum criteria for compensable evaluations under Diagnostic Codes 5260 and 5261, respectively.  Flexion has been no worse than 80 and 105 degrees on the right and left, respectively; extension has been no worse than 6 and 2 degrees on the right and left, respectively; and the Veteran has consistently denied flare-ups throughout the rating period.  Moreover, the evidence does not show, nor has the Veteran contended, that there have been any incapacitating exacerbations.  38 C.F.R. § 4.71a.  Thus, increased disability ratings are not possible under Diagnostic Code 5003.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Next, the Board has considered whether any other diagnostic code would allow for increased ratings for the Veteran's bilateral knee disability, manifested by instability.

Diagnostic Code 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  

Although the Veteran has reported instability of the knees, particularly when going up and down stairs, with the exception of one occasion in January 2010, ligamentous laxity has not been found on examination at any time during the rating period on appeal.  Anterior and posterior drawer signs and Lachman's test have been consistently negative, providing highly probative medical evidence against this claim of high probative weight.  

The only time ligament laxity was found, as noted above, was in January 2010, when there was a positive sag sign on the left and positive Lachman's bilaterally.  The Board finds this single examination to be an anomaly in light of all the other negative tests and findings, and is outweighed by the other findings.  Thus, in light of the consistently negative findings on ligament testing, the Veteran does not meet the criteria for higher, 20 percent, disability evaluations under Diagnostic Code 5257, as the instability he reports cannot be characterized as more than slight in severity.  Id.     

Diagnostic Code 5259 contemplates symptomatic removal of semilunar cartilage (meniscus).  A 10 percent rating is the maximum (and only) available rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  Moreover, there is no indication that the Veteran has undergone such a procedure.  Therefore, Diagnostic Code 5259 does not allow for higher evaluations for the Veteran's bilateral knee disability.  

Diagnostic Code 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  MRI studies of the left knee have been negative for any meniscal tears.  Although a small radial tear involving the inner tip of the body of the lateral meniscus of the right knee was identified on a February 2013 MRI study, the Board finds that a higher 20 percent disability rating is not warranted under Diagnostic Code 5258.  The Veteran has reported a popping sensation in the knees, but has denied locking.  Moreover, the 2013 VA examiner found no meniscal abnormalities, and the March 2013 operative report does not indicate that any meniscal abnormalities were found.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher 20 percent disability rating under Diagnostic Code 5258, as meniscal involvement, if any, is clearly not the primary cause of the Veteran's bilateral knee disability, and has not manifested frequent episodes of locking.  

Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Notwithstanding the above, the Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of extension to a compensable degree or flexion to even a noncompensable degree; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here. 

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98 (when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain).

As noted above, x-ray and MRI studies have demonstrated the presence of arthritis.  Moreover, in light of the Veteran's consistent complaints of instability of both knees throughout the rating period on appeal (indicating the presence of instability despite completely negative clinical findings), affording reasonable doubt in favor of the Veteran, the Board finds that separate 10 percent disability ratings are warranted for each knee under Diagnostic Codes 5003 and 5257 for knee arthritis and instability for the entire rating period on appeal.  38 C.F.R. § 4.71a.

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and instability.  Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 60 degrees, extension limited to 5 degrees, at least moderate instability, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 20 percent, evaluation under the rating criteria for the knees.  

While the Board understands the Veteran's central concern that he has a debilitating bilateral knee disability, it is important for the Veteran to understand that the 10 percent disability evaluations and the separate 10 percent disability ratings assigned herein indicate a significant impact on the Veteran's functional ability.  Such disability evaluations assigned by VA recognize the Veteran's painful motion and instability, indicating very generally a combined 30 to 40 (four 10 percent evaluations) percent reduction in the Veteran's ability to function due to his bilateral knee disability.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria (in excess of 10 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation, specifically in light of the noncompensable flexion and extension measurements and negative ligament testing.

For these reasons, the Board finds that the weight of the evidence is against a finding of increased disability ratings in excess of 10 percent for the bilateral knee arthritis for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  However, affording reasonable doubt in favor of the Veteran, a separate 10 percent disability rating is assigned for each knee under Diagnostic Code 5257 for bilateral knee instability.  

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's bilateral knee disability has manifested in arthritis, limitation of motion, including due to pain, and a sensation of instability.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited due to orthopedic factors such as pain, guarding of movement, and fatigability (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as well as instability (Diagnostic Codes 5257, 5258, 5259).  In this case, comparing the Veteran's disability level and symptomatology of the knees to the rating schedule, the degree of disability of the knees throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  Although the Veteran has reported that he has missed some days of work due to his service-connected knee disabilities, he has not indicated that he is unable to work due to his bilateral knee disability (nor does the evidence of record suggest this). 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely March 2009 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for his bilateral knee disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Further, the letter contained the specific schedular rating criteria that would be used to evaluate the Veteran's bilateral knee disability.   

The Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected bilateral knee disability.  VA provided the Veteran with examinations in March 2009, August 2010, and February 2013.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include x-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected bilateral knee disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the contentions made by the Veteran and his representative at the January 2014 Board hearing regarding the adequacy of the 2013 VA examiner's findings regarding range of motion measurements.  However, as discussed above, the Board finds the VA examiner's findings to be reliable and more probative than the Veteran's statements regarding his limitation of motion, especially in light of the other range of motion measurements recorded during the rating period on appeal, which are more consistent with the VA examiner's conclusions.   

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the January 2014 Board hearing.  

In that regard, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).
  
ORDER

An increased disability rating in excess of 10 percent for right knee arthritis is denied.  

A separate 10 percent disability rating for right knee instability is granted for the entire rating period on appeal, subject to the rules governing payment of monetary benefits.    

An increased disability rating in excess of 10 percent for left knee arthritis is denied.  

A separate 10 percent disability rating for left knee instability is granted for the entire rating period on appeal, subject to the rules governing payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


